Citation Nr: 0825332	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  95-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1962 to 
October 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in July 1997.  
A Board hearing at the RO was held in April 2006.  The Board 
again remanded this issue in July 2006 for further 
development. 


FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifested 
during the veteran's active duty service, nor is any current 
psychiatric disability related to such service. 

2.  The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an August 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The VCAA letter also included a PTSD questionnaire.  
The appellant was also advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in its July 2006 
remand, the Board noted that the veteran had not received 
sufficient VCAA notice.  The RO then took action to correct 
the defect by sending a VCAA notice to the veteran in August 
2006.  Although this notice was provided after the initial 
AOJ decision, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in the 
January 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the August 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, service personnel records, VA 
treatment records, private treatment records, hearing 
testimony and VA examination reports.  The Board acknowledges 
that in a September 2007 VA examination report, the examiner 
indicated that the veteran received treatment for cocaine and 
alcohol abuse in September 2004 and attended a pre PTSD group 
for two months in 2005.  However, it appears that these 
records may not have been associated with the claims file.   
Nevertheless, as the VA examiner clearly reviewed these 
records and still in his opinion could not assign a diagnosis 
of PTSD to the veteran, the Board finds that there is no 
prejudice to the veteran in the issuance of this final 
decision as there is no possibility that these records would 
change the final determination because, as discussed in more 
detail below, the examiner's opinion is highly probative.  In 
sum, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded VA examinations in February 2005 and 
September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings, the Board finds the examinations to be 
sufficient for appellate review.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, including PTSD.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service treatment records are silent with 
respect to any diagnosis of PTSD.  However, a May 1974 
service record showed that the veteran was under stress due 
to financial, family, job and personal problems.  The veteran 
was tense and anxious.  However, the assessment noted that he 
seemed stable and was working on his problems.  A March 1975 
report of medical history showed that the veteran indicated 
that he had frequent trouble sleeping and depression or 
excessive worry.  However, a contemporaneous service 
examination evaluated the veteran as clinically 
psychiatrically normal.  A June 1976 service treatment record 
showed that the veteran was prescribed a refill for valium 
for anxiety.  

While still in service in September 1976, the veteran was 
treated at a VA hospital for 10 days for drug dependency, 
heroin.  Upon discharge, there was no diagnosis of any sort 
of psychiatric disability.  Importantly, an October 1976 
service examination prior to discharge showed again that the 
veteran was evaluated as clinically psychiatrically normal.  
However, again, in his contemporaneous report of medical 
history, he complained of depression or excessive worry as 
well as nervous trouble of any sort.    

After service, the veteran was again treated at the VA from 
October 1982 to November 1982 for substance dependence, 
alcohol and abuse of cocaine.  Again, a separate psychiatric 
diagnosis was not given.  The veteran was again hospitalized 
from May 1983 to June 1983 at the VA for treatment of alcohol 
abuse.  The veteran reported an anxiety problem following his 
discharge from Vietnam.  During the course of treatment, the 
veteran reported undergoing a short hospitalization for 
anxiety disorder after leaving Vietnam and voluntary 
hospitalization for substance abuse in 1982.  The examiner 
noted questionable PTSD.   At one point, the examiner also 
indicated that the veteran's alcohol abuse was secondary to 
his depression.  However, the discharge summary noted that 
the initial diagnostic impression was one of major depressive 
disorder; however, as the veteran was suffering from a period 
of alcohol abuse, it was felt that this might cloud the 
picture in terms of diagnosing a major depressive episode.  
At discharge, the veteran was diagnosed with alcohol abuse 
and dysthymic disorder.  The veteran was again hospitalized 
at the VA in September 1983.  The provisional diagnosis was 
depression, borderline personality disorder and alcohol-drug 
abuse.  The examiner found that the veteran's anxious and 
depressed moods were related to his personality traits and 
his drinking.  The discharge diagnosis was alcohol abuse and 
borderline personality disorder.    The veteran was again 
hospitalized from October 1983 to November 1983 to 
participate in the Phenolzine Border Personality Disorder 
Study.  The discharge diagnoses were alcohol abuse and 
borderline personality disorder.  

The claims file also includes an undated letter from a 
medical technician who indicated that the veteran sought 
treatment for a nervous condition in early 1969 brought on by 
his duties in Vietnam.  The veteran was prescribed valium and 
another medication.  The medical technician also reported 
that from 1969 to 1972, to the best of his knowledge, the 
veteran was seen at least twice a month until his departure.  

At a March 1984 Board hearing, the veteran reported having 
long periods of depression while in service.  The veteran 
indicated that he lost his hair and experienced hives and was 
treated with valium.  

In April 1987 to May 1987, the veteran was treated for 
alcoholism and panic disorder.  The veteran was again 
hospitalized at the VA in April 1993 for opiate and cocaine 
dependency.  He was again hospitalized at the VA in May 1993.  
The discharge diagnosis was alcohol dependence, continuous, 
drug dependence, heroin; and alcohol and drug rehabilitation.    

The veteran was afforded a VA examination in June 1993 by a 
medical doctor.  The veteran indicated that while in Korea, 
he suffered from anxiety.  Importantly, the veteran reported 
killing a 12 year old kid while in Vietnam and had recurrent 
nightmares and flashbacks about this event.  The examiner 
diagnosed the veteran with PTSD, dysthymic disorder 
associated with depression and substance abuse, alcohol.   
However, it does not appear that the examiner reviewed the 
claims file nor did he provide any sort of rational for 
giving the diagnosis of PTSD.      

In July 1998, the veteran was treated at a private hospital 
for heroin and cocaine abuse.  The hospital report noted a 
history of PTSD after being in the Vietnam War.  The veteran 
was again treated at the VA from September 1998 to October 
1998.  The relevant diagnoses were opioid dependence, alcohol 
dependence, cocaine dependence and recurrent major 
depression.  

The veteran was afforded another VA examination in February 
2005 by a psychologist.  The veteran's claims file was 
reviewed.  The veteran again reported shooting an 11 or 12 
year old boy.  He also recalled an explosion in a mess hall, 
which injured many soldiers.  The examiner concluded that 
though the veteran exhibited some symptoms of PTSD, he did 
not meet the full criteria for diagnosing this condition.  
His primary problems since his discharge from the military 
have stemmed from his chronic alcohol and substance abuse and 
from his underlying personality difficulties.  The pertinent 
diagnoses were alcohol dependence, by history, cocaine 
dependence, by history, heroin dependence, by history, and 
depressive disorder, not otherwise specified.  He was also 
diagnosed with a personality disorder, not otherwise 
specified.  

The veteran testified at a Board hearing at the local RO in 
April 2006.  He gave a description of his duties in Vietnam 
as well of his alleged stressors.  

In July 2006, the Board remanded this case for further 
development, including verification of certain stressors.  On 
remand, while the incident involving the 12 year old child 
was not verified, the RO was able to verify heavy and 
continuous rocket and mortar attacks on ChuChi, including 
hitting a mess hall, while the veteran was stationed there.  

On remand, the veteran was afforded another VA examination in 
September 2007 by a different psychologist.  Again, the 
veteran's claims file was reviewed.  The examiner concluded 
that in consideration of the collective evidence, it was his 
opinion that it would be pure speculation to assign a 
diagnosis of PTSD to this veteran as there are numerous 
overlapping variables (e.g. substance abuse and multiple 
post-service stressors) which complicate his medical and 
psychiatric history such that his past and current 
functioning can not be reliably connected to any specific 
military related experience.  The examiner took into 
consideration several factors including that there did not 
appear to be any record of the veteran receiving a diagnosis 
of anxiety or neurosis while in service or immediately 
following.  Although the veteran was prescribed valium, it 
was unknown whether this represented treatment for anxiety or 
drug seeking behavior.  Further, the veteran's report of 
symptoms tended to be vague, concrete and lacking in detail 
and he reported a substantial amount of post-military 
stressors.  Moreover, the veteran had not sought out 
treatment for PTSD, with the exception of a two-month "pre-
group" in 2005.  Lastly, while not preclusive of PTSD, some 
of the veteran's current objective psychological testing was 
suggestive of exaggeration of emotional symptoms.  The 
examiner diagnosed the veteran with polysubstance dependence 
in sustained full remission; depressive disorder, not 
otherwise specified; anxiety disorder, not otherwise 
specified; and personality disorder, not otherwise specified, 
by history.  

Although it appears that at least one of the veteran's combat 
stressors has been verified, based on the medical evidence of 
record, the veteran does not currently have a medical 
diagnosis of PTSD, which is required for service connection 
purposes.  38 C.F.R. § 3.304(f).  Although the June 1993 VA 
examination diagnosed the veteran with PTSD and other records 
give a history of PTSD, this evidence has minimum probative 
value when weighed against the subsequent VA examinations 
done in February 2005 and September 2007, which found that 
the veteran did not suffer from PTSD.  Unlike the June 1993 
VA examination, the February 2005 and September 2007 VA 
examinations were based on a thorough review of the claims 
file and provided a detailed rational for their findings.  
Moreover, the PTSD diagnosis given at the June 1993 VA 
examination appeared to be based on the unverified stressor 
that the veteran killed a 12 year old boy.  Again, a 
diagnosis of PTSD must be based on a verified stressor.  
Thus, the weight of the medical evidence is against a finding 
that the veteran currently suffers from PTSD.

The Board recognizes that the veteran does currently suffer 
from an acquired psychiatric disability, which has been 
described as depressive disorder as well as anxiety disorder.  
However, there is no medical evidence linking the veteran's 
current psychiatric disability to his service.  There is no 
clear diagnosis of an acquired psychiatric disability in 
service.  Significantly, the veteran's discharge examination 
showed that the veteran was evaluated as clinically 
psychiatrically normal.  Further, the highly probative 
September 2007 VA examination found that the veteran's past 
and current functioning can not be reliably connected to any 
specific military related experience.  The Board views this 
medical opinion as indicating that the examiner did not 
believe that any of the reported symptomatalogy during 
service reflected manifestations of any current acquired 
psychiatric disability. 

Moreover, the Board observes that over the years, the veteran 
has been diagnosed with various personality disorders.  
However, personality disorders are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet.App. 510, 516 
(1996).

The Board acknowledges the veteran's statements indicating 
that he has had psychiatric problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that an acquired psychiatric disability is subject to 
lay diagnosis.  The veteran has not demonstrated that he has 
the expertise required to diagnose an acquired psychiatric 
disability and link any current acquired psychiatric 
disability to service.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the medical evidence of record; specifically, the 
September 2007 VA examination report.

Thus, the preponderance of the evidence is against finding 
that any acquired psychiatric disability, including PTSD, is 
related to the veteran's active duty service.  As a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 

With respect to the veteran's long history of drug and 
alcohol abuse, entitlement to service connection for 
substance abuse is generally not allowed by law.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, if 
the substance abuse was acquired as a result of a service-
connected disability, then service-connection is available.  
See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  
Nevertheless in this case, even if the veteran's substance 
abuse is a result of an acquired psychiatric disability, as 
previously decided, this disability is not related to the 
veteran's active service.  Currently, the veteran is only 
service-connected for hemorrhoids with anal fissure and 
diabetes mellitus, type II, and there is no medical evidence 
of record linking the veteran's substance abuse to these 
service-connected disabilities.  


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


